UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 09-4444


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

BRUCE JONES,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Aiken. Margaret B. Seymour, District Judge.
(1:06-cr-00314-MBS-1)


Submitted:   June 30, 2010                 Decided:   July 20, 2010


Before WILKINSON, MOTZ, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


T. Kirk Truslow, TRUSLOW LAW FIRM. L.L.C., North Myrtle Beach,
South Carolina, for Appellant. W. Walter Wilkins, United States
Attorney, Robert F. Daley, Jr., Assistant United States
Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Bruce Jones pled guilty to conspiracy to possess with

intent    to    distribute       and     distribute   more    than   500     grams   of

cocaine, 18 U.S.C. § 946 (2006), and was sentenced to a term of

235    months       imprisonment.        Jones   contends    on    appeal    that    the

district court erred in finding that he did not qualify for a

two-level       safety      valve        reduction    under       U.S.      Sentencing

Guidelines Manual § 2D1.1(b)(11) (2006), because it failed to

make an explicit finding that he had not met the fifth criteria

set out in USSG § 5C1.2(a)(1)-(5).               We affirm.

               A defendant may have his base offense level reduced by

two levels under § 2D1.1(b)(11) if he meets all five criteria

set out in § 5C1.2(a).              The fifth requirement is that, by the

time    he     is    sentenced,     he    has    “truthfully      provided    to     the

Government all information and evidence [he] has concerning the

offense or offenses[.]”             A defendant seeking the benefit of an

offense level reduction based on his compliance with § 5C1.2 and

§ 2D1.1(b)(11) has the burden of proving that he has satisfied

the criteria set out in § 5C1.2.                  United States v. Wilson, 114

F.3d     429,       432   (4th    Cir.      1997).      The       district     court’s

determination that a defendant has fulfilled the requirements of

§ 5C1.2(a)(5) is a factual question that is reviewed for clear

error.       Id.; United States v. Guerra-Cabrera, 477 F.3d 1021,

1024-25 (8th Cir. 2007).

                                            2
               Jones promised in his plea agreement that he would

provide       to   the     government          “full,      complete      and    truthful

information about all criminal activities about which he has

knowledge.”         When        he    was     interviewed,      Jones     did    provide

information, but he denied having any drug transactions with

Angus Jimmerson.         At the sentencing hearing, Jimmerson testified

about his dealings with Jones over a period of seventeen years.

Jones    proffered       that    no    such    transactions       took    place.      The

district court accepted Jimmerson’s account and, based on his

testimony, attributed forty kilograms of cocaine to Jones.                            The

court found that Jones had not met the requirements for a safety

valve reduction, but did not state that he had failed to provide

complete and truthful information to the government.

               We conclude that the court’s acceptance of Jimmerson’s

testimony as credible, and its consequent attribution of forty

kilograms of cocaine to Jones despite Jones’ proffer that he

never dealt with Jimmerson, was an implicit finding that Jones

had     not     truthfully       provided         to     the   government       all   the

information he had about the offense.                      Therefore, the district

court did not clearly err in finding that Jones had not met the

criteria for the safety valve reduction.

               Accordingly,      we    affirm      the    sentence    imposed    by   the

district      court.      We    dispense       with    oral    argument   because     the

facts    and    legal    contentions        are    adequately     presented      in   the

                                              3
materials   before   the   court   and   argument   would   not   aid   the

decisional process.

                                                                  AFFIRMED




                                    4